Citation Nr: 0920847	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  00-11 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for chronic right foot 
plantar papillomas (warts) claimed as a result of exposure to 
Agent Orange.  


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to January 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Jackson, Mississippi, Regional Office 
(RO).  The case later came under the jurisdiction of the New 
Orleans RO.  The Board remanded the case for additional 
development in August 2001, September 2003, and March 2005.  
The case is now ready for appellate review.   


FINDINGS OF FACT

1.  The Veteran has never been diagnosed as having chloracne 
or any of the other listed disorders which may be presumed to 
have been due to exposure to herbicides. 

2.  Current right plantar papillomas are not related to 
plantar warts treated in service, and did not develop as a 
result of any incident during service such as exposure to 
herbicides.  


CONCLUSION OF LAW

Chronic right foot plantar papillomas, claimed as secondary 
to exposure to herbicides, including Agent Orange, were not 
incurred in or aggravated by service, and may not be presumed 
to have resulted from herbicide exposure.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in March 2001, September 2001, January 2003, May 
2004, April 2005, and August 2005 provided the Veteran with 
an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  In addition, in April 
2009 the RO provided the Veteran with information regarding 
the assignment of initial ratings and effective dates.  The 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has declined a hearing.  He was 
afforded VA examinations.  The Board does not have notice of 
any additional relevant evidence which is available but has 
not been obtained.  Multiple attempts were made to obtain a 
pathology report from when a right toe growth that was 
excised in 1999, but it was ultimately determined that such 
records were unavailable.  The Board concludes that further 
attempts to obtain such records would be futile.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the Veteran's claims.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  

With respect to the claim that the Veteran's disabilities are 
due to exposure to Agent Orange in service, the Board notes 
that the Veteran's service personnel records show that he had 
service in Vietnam, so exposure to Agent Orange and other 
herbicide agents may be presumed.  See 38 C.F.R. § 3.307, 
3.309.  Under 38 C.F.R. § 3.309(e), certain diseases may be 
presumed to have resulted from exposure to certain herbicide 
agents such as Agent Orange.  The list includes, among 
others, chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lungs, bronchus, 
larynx, or trachea), and soft-tissue sarcomas. 38 C.F.R. § 
3.309(e).  Chloracne, and porphyria cutanea tarda, and 
subacute peripheral neuropathy must be manifest within one 
year after the last exposure to an herbicide agent.  
38 C.F.R. § 3.307(a)(6).

Significantly, however, the disorder claimed by the Veteran 
are not among those disorders which may be presumed to have 
resulted from such exposure.  There is no indication that he 
has ever been diagnosed with chloracne or porphyria cutanea 
tarda.  Thus, the presumptions do not apply.

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a Veteran from 
establishing service connection with proof of actual direct 
causation).  However, where the issue involves such a 
question of medical causation, competent evidence is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Veteran's service medical records reflect that he 
received treatment for plantar warts of both feet.  For 
example, in October 1970, he was noted to have plantar warts 
on both feet.  They were cut down and podophyllum was 
applied.  He was again treated for the same problem in 
December 1970.  

There is no additional evidence of the presence of plantar 
warts until many years after service.  A VA hospital summary 
dated in October 1993 notes that examination revealed a large 
10 mm round nodular lesion at the proximal surface of the 
right great toe.  There was no mention of the disorder being 
related to service.  

In March 1999, the Veteran submitted a claim for a foot 
condition due to Agent Orange.  A VA skin disease examination 
conducted in April 1999 does not contain any mention of 
plantar warts, although tinea pedis and callosities were 
noted.  A VA treatment record dated in July 1999 notes an 
assessment of right plantar foot epithelial pedunculated 
papilloma.  It was noted that the skin growth of the toe had 
been present for approximately 5 years, and had increased in 
size over the past 2 years.  The Board notes that this 
history places the date of onset as being many years after 
service.  In September 1999 the right foot papilloma was 
excised.  

The Veteran was afforded a VA skin examination in November 
2002.  The examiner found stasis dermatitis; beginning 
elephantiasis, keratoderma-mildon of the feet with severe 
tinea pedis.  The examiner concluded that the etiology 
appeared to be back in the military service.  A right toe 
disorder was not diagnosed.  The Board notes that service 
connection was subsequently granted for bilateral tinea 
pedis. 

The report of an examination of the Veteran's feet conducted 
by the VA in August 2006 reflects that the examiner reviewed 
the claims file.  The examiner noted that the Veteran 
reported the onset of his foot condition as having been in 
Vietnam.  Following examination, the diagnoses were (1) Right 
foot tinea pedis.  No objective evidence of plantar wart; (2) 
Right leg stasis dermatitis; and (3) diabetes mellitus type 
II.  

The examiner concluded that it is speculative to say that the 
Veteran's tinea pedis (which is service-connected) is the 
cause of recurrent growths of the right plantar foot.  The 
examiner further stated that the current condition is not 
[at] least as likely as not related to or is the same 
condition noted in service as plantar warts of the right 
foot.

The Board has considered contentions made by the Veteran, but 
notes that the Veteran's own opinion that his current 
complaints are related to service is not enough to support 
his claim.  Lay persons, such as the Veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  To the extent that the Veteran contends that 
he has manifested a right toe skin disorder continuously 
since service, the Board finds that such a statement is 
contradicted by the more objective evidence which is of 
record such the history noted in the VA treatment record 
which placed the date of onset as having been many years 
after service.  See also Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in deciding a service connection claim).  

Based on the foregoing evidence, the Board finds that the 
Veteran's right great toe plantar papillomas were not present 
until many years after separation from service, are not among 
the disorders which may be presumed to have been due to 
exposure to herbicides, and he has not presented any 
competent evidence linking them to his period of service.  
The only competent medical opinion is the VA opinion which 
weighs against the claim.  Accordingly, the Board concludes 
that right great toe papillomas were not incurred in or 
aggravated by service, and may not be presumed to having been 
incurred in service or presumed to have resulted from 
herbicide exposure.


ORDER

Entitlement to service connection for chronic right foot 
plantar papillomas (warts) claimed as a result of exposure to 
Agent Orange, is denied.  




____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


